Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 11/9/2022 regarding application 16/694,345 filed on 11/25/2019.  
 	Claims 1-6, 11-15, and 18-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (US Patent Application Publication 2019/0050163, hereinafter Dewey), and in view of Bono et al. (US Patent 5,218,677, hereinafter Brown).
As to claim 1, Dewey teaches A method, comprising: 
scoring objects and executables of the blocks of data based on a first criterion [the corresponding “score” is the “temperature” of an object/application process, such as “hot” or “cold” data -- The storage devices of the tiered storage 108 are allocated to a storage tier. For example, the SSD 110 is allocated to a first storage tier while the HDD 112 is allocated to the second storage tier. The storage tiers are based on read/write access time and/or storage volume. For example, data stored in the SSD 110 may be read faster than data stored in the HDD 112, while the HDD 112 stores more data than the SSD 110. The storage controller 104, which may be embedded in processor executable instructions stored in a processor readable memory, controls and manages the tiered storage 108. For example, any pages including “hot” data may be stored in the first storage tier (e.g., SSD 110) for fast access. In some example implementations, “hot” data includes data that is frequently or has been recently accessed, system data, etc. “Cold” data may be stored in the second storage tier. The storage controller 104 may utilize a number of different methods for controlling the tiered storage 108. For example, the storage controller 104 may control the tiered storage 108 using page level techniques. Such as least recently used (LRU), first in first out (FIFO), etc., which are techniques that move individual pages (or groups of pages) between storage tiers (¶ 0016)]; 
assigning a first and second part of an object or executable to a first group and second group, respectively, at least according to the scoring [placing hot data in low-latency memory and placing cold data in high latency memory -- The storage devices of the tiered storage 108 are allocated to a storage tier. For example, the SSD 110 is allocated to a first storage tier while the HDD 112 is allocated to the second storage tier. The storage tiers are based on read/write access time and/or storage volume. For example, data stored in the SSD 110 may be read faster than data stored in the HDD 112, while the HDD 112 stores more data than the SSD 110. The storage controller 104, which may be embedded in processor executable instructions stored in a processor readable memory, controls and manages the tiered storage 108. For example, any pages including “hot” data may be stored in the first storage tier (e.g., SSD 110) for fast access. In some example implementations, “hot” data includes data that is frequently or has been recently accessed, system data, etc. “Cold” data may be stored in the second storage tier. The storage controller 104 may utilize a number of different methods for controlling the tiered storage 108. For example, the storage controller 104 may control the tiered storage 108 using page level techniques. Such as least recently used (LRU), first in first out (FIFO), etc., which are techniques that move individual pages (or groups of pages) between storage tiers (¶ 0016)]; 
controlling loading and storing initially the first group, in a first plurality of pages of the memory of a first memory of a computing device [as shown in figure 2, where a page table (214) indicates that each page of the N pages is initially stored in either a HDD (220) or a SSD (222), and where the tiered storage device includes a HDD (212) and a SSD 210); The storage devices of the tiered storage 108 are allocated to a storage tier. For example, the SSD 110 is allocated to a first storage tier while the HDD 112 is allocated to the second storage tier. The storage tiers are based on read/write access time and/or storage volume. For example, data stored in the SSD 110 may be read faster than data stored in the HDD 112, while the HDD 112 stores more data than the SSD 110 … (¶ 0016)]; and 
controlling loading and storing initially the second group, in a second plurality of pages of the memory of a second memory of a computing device [as shown in figure 2, where a page table (214) indicates that each page of the N pages is initially stored in either a HDD (220) or a SSD (222), and where the tiered storage device includes a HDD (212) and a SSD 210); The storage devices of the tiered storage 108 are allocated to a storage tier. For example, the SSD 110 is allocated to a first storage tier while the HDD 112 is allocated to the second storage tier. The storage tiers are based on read/write access time and/or storage volume. For example, data stored in the SSD 110 may be read faster than data stored in the HDD 112, while the HDD 112 stores more data than the SSD 110 … (¶ 0016)]; and moving, via page migration, the second part of the object or executable from the second memory to the first memory directly through a local memory bus bypassing a controller for the first and second memory upon an execution of the first part of the object or executable [A tiering manager 206, which may be a part of a storage controller (not shown) manages the tiered storage 208 on a page level basis. The tiering manager 206 scans the storage system 202 for hot data. If hot data is located and is stored on a low storage tier (e.g., the HDD 212), then pages storing the hot data may be migrated to a higher storage tier (e.g., to the SSD 210) by the tiering manager 206 … (¶ 0026); 
Bono more expressively teaches that a first memory device is directly connected to a second memory device via a bus bypassing a controller for the first and second memory – as shown in figure 1, where the system controller (11) is bypassed when data is directly transferred between the main storage (MS) and the page storage (PS); Referring to the block diagram arrangement of FIG. 1, a uniprocessor system containing the invention a system controller (SC) 11 is a focal point in the system receiving the busses from a page storage controller (PSC) 12, a main storage controller (MSC) 13, a central processor (CP) 14, and a channel processor (CH) 16 … A bidirectional page data bus 26 connects between MSC 13 and PSC 12 and is an independent data bus that enables a page transfer directly between PS and MS. A page transfer on bus 26 is controlled by either CP 14 or CH 16 by means of control signals sent on either control bus 23 or control bus 24. The page address in PS is sent to PS from the SC to the MSC on the MS data bus and then from MSC to PS on the PS data bus via gates 13A and 13B which are activated by a control line signal on the MS bus to connect the page address on the MS data lines to the MS/PS data bus 26 while activating the MS/PS control line 27 to indicate the PS page address to PSC. After sending the page address to PS to initiate a page transfer, all further access addresses (e.g. line addresses) in the page are generated internally in PS, and therefore need not be communicated on any bus (c2 L20-48); a first processor complex including a system controller … said memory controller providing direct access between said first coupling link and said memory storage bypassing said input/output bus and said system controller in response to said special link coupling address from said first central processor to said first terminal of said memory controller (claim 1)].
Regarding claim 1, Dewey teaches moving data objects via page migration from a first memory to a second memory [A tiering manager 206, which may be a part of a storage controller (not shown) manages the tiered storage 208 on a page level basis. The tiering manager 206 scans the storage system 202 for hot data. If hot data is located and is stored on a low storage tier (e.g., the HDD 212), then pages storing the hot data may be migrated to a higher storage tier (e.g., to the SSD 210) by the tiering manager 206 … (¶ 0026)], but does not expressively teach moving data objects, via page migration directly through a local bus bypassing a controller for the first and second memory.
However, Bono specifically teaches moving data objects from a first memory to a second memory directly through a local bus bypassing a controller for the first and second memory [as shown in figure 1, where the system controller (11) is bypassed when data is directly transferred between the main storage (MS) and the page storage (PS); Referring to the block diagram arrangement of FIG. 1, a uniprocessor system containing the invention a system controller (SC) 11 is a focal point in the system receiving the busses from a page storage controller (PSC) 12, a main storage controller (MSC) 13, a central processor (CP) 14, and a channel processor (CH) 16 … A bidirectional page data bus 26 connects between MSC 13 and PSC 12 and is an independent data bus that enables a page transfer directly between PS and MS. A page transfer on bus 26 is controlled by either CP 14 or CH 16 by means of control signals sent on either control bus 23 or control bus 24. The page address in PS is sent to PS from the SC to the MSC on the MS data bus and then from MSC to PS on the PS data bus via gates 13A and 13B which are activated by a control line signal on the MS bus to connect the page address on the MS data lines to the MS/PS data bus 26 while activating the MS/PS control line 27 to indicate the PS page address to PSC. After sending the page address to PS to initiate a page transfer, all further access addresses (e.g. line addresses) in the page are generated internally in PS, and therefore need not be communicated on any bus (c2 L20-48); a first processor complex including a system controller … said memory controller providing direct access between said first coupling link and said memory storage bypassing said input/output bus and said system controller in response to said special link coupling address from said first central processor to said first terminal of said memory controller (claim 1)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to move data objects from a first memory to a second memory directly through a local bus bypassing a controller for the first and second memory, as specifically demonstrated by Bono, and to incorporate it into the existing scheme disclosed by Dewey, because doing so allows data to be transferred efficiently.
As to claim 2, Dewey in view of Bono teaches The method of claim 1, wherein the first criterion includes quantity, or recency associated with the object or the executable [Dewey -- … In some example implementations, “hot” data includes data that is frequently or has been recently accessed, system data, etc. “Cold” data may be stored in the second storage tier. The storage controller 104 may utilize a number of different methods for controlling the tiered storage 108. For example, the storage controller 104 may control the tiered storage 108 using page level techniques. Such as least recently used (LRU), first in first out (FIFO), etc., which are techniques that move individual pages (or groups of pages) between storage tiers (¶ 0016)].
As to claim 3, Dewey in view of Bono teaches The method of claim 1, wherein the first criterion includes quantity, recency, or frequency of a processor of the computing device accessing, in the memory, at least part the object or the executable [Dewey -- … In some example implementations, “hot” data includes data that is frequently or has been recently accessed, system data, etc. “Cold” data may be stored in the second storage tier. The storage controller 104 may utilize a number of different methods for controlling the tiered storage 108. For example, the storage controller 104 may control the tiered storage 108 using page level techniques. Such as least recently used (LRU), first in first out (FIFO), etc., which are techniques that move individual pages (or groups of pages) between storage tiers (¶ 0016)].
As to claim 19, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
6.	Claims 4-6, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentale over Dewey in view of Bono, and further in view of Warfield et al. (US Patent Application Publication 2015/0106578, hereinafter Warfield).
Regarding claim 4, Dewey in view of Bono does not teach the first criterion includes a size of parts of the object or the executable accessed by a processor.
However, Warfield specifically teaches scoring an object based on a size of parts of the object or the executable accessed by a processor [Warfield -- In some embodiments, the logging module logs or stores metadata relating to one of data transactions or data associated with a data transaction. The metadata may include any data-related characteristic of the data transaction, including but not limited to the time the transaction was made … the size of the data transaction … the size of the data … (¶ 0072); … In prior art systems, classification typically occurs on the basis arbitrary sized "chunks" of data, for example 20 MB, having some portion of data therein which can be designated as "hot" (because, for example, it was not at the bottom of an LRU table); in such prior systems, contiguous chunks of the same size are grouped or associated with these chunks and the groups of chunks were then promoted to cache or to storage resources higher in the tier hierarchy. In prior art systems this was irrespective of whether the portion of "hot" data in the chunk was large relative to the size of the chunk … (¶ 0093)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to score an object based on a size of parts of the object or the executable accessed by a processor, as specifically demonstrated by Warfield, and to incorporate it into the existing scheme disclosed by Dewey in view of Bono, in order to support the options of using the size of a data object to classify data.
As to claim 5, Dewey in view of Bono & Warfield teaches The method of claim 1, wherein the first criterion includes memory bus traffic [Warfield -- Storage may be considered to be increasingly both expensive and underutilized. PCIe flash memories are available from numerous hardware vendors and range in random access throughput from about 50K to about 1M Input/Output Operations per Second ("IOPS") … (¶ 0009); … For example, any high-throughput and low-latency storage medium can be used in the same manner as PCIe Flash, including any solid-state memory technologies that will appear on the PCIe bus … (¶ 0047)].
As to claim 6, Dewey in view of Bono & Warfield teaches The method of claim 1, wherein the first criterion includes a criticality rating for the object or executable [Warfield -- As used herein, "priority" of data generally refers to the relative "hotness" or "coldness" of data, as these terms would be understood by a person skilled in the art of the instant disclosure. The priority of data may refer herein to the degree to which data will be, or is likely to be, requested, written, or updated at the current or in an upcoming time interval. Priority may also refer to the speed which data will be required to be either returned after a read request, or written/updated after a write/update request. In some cases, a high frequency of data transactions (i.e. read, write, or update) involving the data in a given time period, the higher the priority. Alternatively, it may be used to describe any of the above states or combinations thereof. In some uses herein, as would be understood by a person skilled in the art, priority may be described as temperature or hotness … (¶ 0049)].
As to claim 11, Dewey in view of Bono & Warfield teaches The method of claim 10, wherein the first criterion includes cost estimation of memory bus utilization to move or not to move the first and the second pluralities of pages [Warfield -- Data placement in this disclosure will relate to methodologies of storing or moving data amongst multiple storage media to optimally utilize data storage. It includes, but is not limited to, cache management techniques (described below) and hierarchical tiering … then moving the associated groups of data to the available memory resources that are most appropriate for that data. Data which is most likely to be called soon by one or more clients, or with high frequency in the near future, even if that data has not been called recently, will be migrated or placed on low-latency and/or high-throughput (as measured in, for example, IOPS, although other performance benchmarking known to a person skilled in the art may be considered) … (¶ 0026-0030)].
As to claim 12, Dewey in view of Bono & Warfield teaches The method of claim 1, wherein the first memory comprises DRAM cells [Warfield -- Storage systems have always involved a hierarchy of progressively faster media, and there are a set of very well established techniques for attempting to keep hot data in smaller, faster memories. In general, storage system design has approached faster media from the perspective that slow disks represent primary storage, and that any form of faster memory (frequently DRAM on the controller, but more recently also flash-based caching accelerator cards) should be treated as cache … (¶ 0006)].
As to claim 13, Dewey in view of Bono & Warfield teaches The method of claim 12, wherein the second memory comprises at least one of a plurality of NVRAM cells, a plurality of 3D XPoint memory cells, or a combination thereof [Warfield -- … A storage resource may include, in whole or in part, volatile memory devices, non-volatile memory devices, or both volatile and non-volatile memory devices acting in concert … (¶ 0047)].
As to claim 14, Dewey in view of Bono & Warfield teaches The method of claim 1, wherein the first and second memory are communicatively coupled to a processor of the computing device, and wherein the first memory is communicatively coupled closer to the processor than the second memory and is faster than the second memory [Warfield -- as shown in figure 1; Storage systems have always involved a hierarchy of progressively faster media, and there are a set of very well established techniques for attempting to keep hot data in smaller, faster memories. In general, storage system design has approached faster media from the perspective that slow disks represent primary storage, and that any form of faster memory (frequently DRAM on the controller, but more recently also flash-based caching accelerator cards) should be treated as cache … (¶ 0006)].
7.	Claims 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentale over Dewey in view of Bono, and further in view of Smith (US Patent Application Publication 2014/0168055).
Regarding claim 15, Dewey in view of Bono does not teach a lightweight user interface relatively smaller in size than the second part of the object or executable.
However, Smith specifically teaches a lightweight user interface relatively smaller in size than the second part of the object or executable [(b) In one embodiment, a browser enabled user interface will allow simple virtual edits to be made on any web enabled device without the need for additional photo editing software. (c) Image edits rendered dynamically and virtually, require little additional storage space, as only the virtual edit alteration code and the source image location information is saved, not a new image (¶ 0036-0037)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to use a lightweight user interface relatively smaller in size, as specifically demonstrated by Smith, and to incorporate it into the existing scheme disclosed by Dewey in view of Bono, because it is small in size and requires very little memory space to store.
As to claim 18, it recites substantially the same limitations as in claim 15, and is rejected for the same reasons set forth in the analysis of claim 15. Refer to “As to claim 15” presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 15, and is rejected for the same reasons set forth in the analysis of claim 15. Refer to “As to claim 15” presented earlier in this Office Action for details.


					Conclusion
8.	Claims 1-6, 11-15, and 18-20 are rejected as explained above. 
9. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
November 28, 2022